 1   LATHAM & WATKINS LLP
     Elizabeth L. Deeley (CA Bar No. 230798)
 2      elizabeth.deeley@lw.com
     Brittany N. Lovejoy (CA Bar No. 286813)
 3      brittany.lovejoy@lw.com
     Christopher J. Bower (CA Bar No. 301379)
 4      christopher.bower@lw.com
     David R. Derrick (CA Bar No. 316745)
 5      david.derrick@lw.com
     Catherine A. Rizzoni (CA Bar No. 322267)
 6      cat.rizzoni@lw.com
     Katrina E. Rodarte (CA Bar No. 318944)
 7      katrina.rodarte@lw.com
     505 Montgomery Street, Suite 2000
 8   San Francisco, California 94111-6538
     Telephone: 415.391.0600
 9   Facsimile: 415.395.8095

10   Pro Bono Attorneys for Plaintiff
     Joseph “Cinnamon” Becker
11

12                                 UNITED STATES DISTRICT COURT
13                             EASTERN DISTRICT OF CALIFORNIA
14
                                         FRESNO DIVISION
15

16   JOSEPH BECKER,                              Case No. 1:16-CV-00828-AWI-JDP
17                    Plaintiff,
                                                 JOINT STIPULATION AND ORDER
18         v.                                    AMENDING DISCOVERY AND
                                                 SCHEDULING ORDER
19   WARDEN SHERMAN, ET AL.,
                                                 Judge: The Honorable Jeremy D. Peterson
20                    Defendants.
21

22

23

24

25

26
27

28
 1          Plaintiff Joseph (“Cinnamon”) Becker (“Plaintiff”), and Defendants Wetenkamp,

 2   Cartagena, N. Peterson, K. Loyd, M. Charkow-Ross, and J. Martinez (collectively, “Defendants”),

 3   through their respective attorneys of record herein and without waiving any rights, claims, or

 4   defenses they have in this action, enter into this stipulation, with reference to

 5   the following circumstances:

 6          WHEREAS, on June 15, 2016, Plaintiff Joseph “Cinnamon” Becker originally filed this

 7   matter. See Prisoner Civil Rights Complaint, ECF No. 1.

 8          WHEREAS, on June 21, 2018, Plaintiff and Defendants filed a joint scheduling statement

 9   anticipating that fact discovery “should remain open until July 1, 2019.” See Joint Scheduling

10   Statement, ECF No. 87 at 2.

11          WHEREAS, on June 27, 2018, the Court issued a scheduling order setting various

12   additional pretrial and trial dates for this matter. See Discovery and Scheduling Order, ECF No.

13   88. In that scheduling order, the Court set the deadline for the completion of fact and expert

14   discovery as November 1, 2019. See Id. at 3.

15          WHEREAS, the parties proceeded with discovery in response to that scheduling order.

16          WHEREAS, on September 4, 2018, Plaintiff served Defendants with Plaintiff’s Second

17   Set of Requests for Production (“the RFPs”).1

18          WHEREAS, on November 26, 2018, Plaintiff and Defendants reached an agreement

19   regarding Defendants’ production in response to the RFPs.

20          WHEREAS, on September 21, 2018, Plaintiff served the California Department of

21   Corrections (“CDCR”) with a third-party subpoena compelling the production of documents (“the

22   Subpoena”).2

23          WHEREAS, on November 16, 2018, Plaintiff and CDCR reached an agreement regarding

24   CDCR’s production in response to the Subpoena.

25          WHEREAS, on January 30, 2019, the parties filed a stipulated protective order governing,

26   among other things, Defendants’ production in response to the RFPs and CDCR’s production in
27
     1
       The California Department of Justice represents Defendants in this matter.
28
     2
       The California Department of Justice also represents CDCR.
 1   response to the Subpoena. See Stipulated Protective Order, ECF No. 108.

 2           WHEREAS, in March 2019, Robert “Trey” Perkins, counsel for CDCR, went on temporary

 3   leave because of the sudden death of his father.

 4           WHEREAS, on April 11, 2019, Defendants notified Plaintiff that Defendants’ counsel,

 5   Michelle Angus, was leaving the Department of Justice and was being replaced with new counsel.

 6           WHEREAS, as of the date of this filing, Defendants produced materials in response to the

 7   RFPs on the following dates: January 17th, February 25th, March 11th, April 8th, and April 19th,

 8   2019.

 9           WHEREAS, CDCR produced certain materials in response to the Subpoena on the

10   following dates: January 17th, February 25th, March 11th, April 8th, and April 19th, 2019. These

11   materials did not include certain other documents, however, including (i) the Electronically Stored

12   Information of CDCR personnel in response to the Subpoena; and (ii) the Prison Rape Elimination

13   Act (“PREA”) training and audit materials from Corcoran prison, where Plaintiff was housed, in

14   response to Plaintiff’s requests for production.

15           WHEREAS, on July 23, 2019, Plaintiff and CDCR reached an agreement regarding

16   custodians and search terms for the Electronically Stored Information portion of the Subpoena.

17           WHEREAS, on August 6, 2019, the parties entered into a Joint Stipulation Regarding

18   CDCR’s Production of Electronically Stored Information and Modification of Discovery and

19   Scheduling Order, ECF No. 119, which required Defendants to complete its production of ESI in

20   response to the CDCR subpoena and production of all remaining responsive documents by

21   September 6, 2019.

22           WHEREAS, CDCR did not produce the Electronically Stored Information in response to

23   the CDCR Subpoena until September 9, 2019.

24           WHEREAS, CDCR produced the last of its remaining PREA training and audit materials

25   for Corcoran on September 19, 2019.

26           WHEREAS these productions were belated and larger in size than originally anticipated,
27   and thus additional time to review these productions and consider whether any additional

28   discovery requests are necessary is required.
 1          WHEREAS, on October 14, 2019, Defendants authorized Plaintiff’s submission of this

 2   stipulation on their counsel’s behalf.

 3          THEREFORE, WITH GOOD CAUSE SHOWN, the parties request to extend the deadline

 4   for written discovery by one month to December 1, 2019. The parties further request to extend

 5   the deadline by which Plaintiff’s expert reports must be served by two months, to February 1,

 6   2020. These requested extensions are necessary to ensure that Plaintiff can review the entirety of

 7   Defendants’ and CDCR’s productions, serve any additional discovery as needed, and that

 8   Plaintiffs’ experts have sufficient time to complete their reports after receiving all discovery

 9   productions. The existing deadline for fact depositions of February 1, 2020 set out in the Joint

10   Stipulation Regarding CDCR’s Production of Electronically Stored Information and Modification

11   of Discovery and Scheduling Order, ECF No. 120, remains unchanged.

12          IT IS HEREBY STIPULATED by and between the parties hereto through their

13   respective attorneys of record that having met and conferred regarding the respective calendars of

14   counsel that the Scheduling Order shall be amended as follows:

15          1.      Deadline for the close of written fact discovery is: December 1, 2019;

16          2.      Deadline for production of Plaintiff’s expert reports is: February 1, 2020;

17          3.      Deadline for fact depositions remains February 1, 2020;

18          4.      Deadline for production of Defendants’ expert reports is: April 1, 2020;

19          5.      Deadline to complete expert depositions is: May 15, 2020; and

20          6.      Deadline for dispositive motions to be filed is: June 15, 2020.

21

22   Dated: October 14, 2019                      LATHAM & WATKINS LLP
                                                      Elizabeth L. Deeley
23                                                    Christopher J. Bower
                                                      David R. Derrick
24
                                                      Catherine A. Rizzoni
25                                                    Katrina E. Rodarte

26                                                        By:    /s/ Christopher J. Bower
                                                                Christopher J. Bower
27
                                                          Pro Bono Attorneys for Plaintiff
28                                                        Joseph “Cinnamon” Becker
 1
     Dated: October 14, 2019   XAVIER BECERRA
 2                             Attorney General of California
                               CHRISTOPHER J. BECKER
 3
                               Supervising Deputy Attorney General
 4
                               By:    /s/ Robert M. Perkins, III (as
 5                             authorized on Oct. 14, 2019)
                                    ROBERT M. PERKINS, III
 6                                  Deputy Attorney General

 7                             Attorneys for Defendants Martinez,
                               Wetenkamp, Charkow-Ross, Peterson,
 8                             Cartagena and Loyd

 9                             Attorneys for Third-Party California
                               Department of Corrections and
10                             Rehabilitation

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
 1                                 ORDER

 2

 3   IT IS SO ORDERED.
 4

 5   Dated:     October 15, 2019
                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10
              No. 205
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
